ITEMID: 001-4691
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: STUART v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1960 and living in Banffshire, Scotland. She is represented before the Court by Mr C.S. Fyfe
Between the ages of seven and thirteen (1967-1973), the applicant was subjected to repeated and systematic rape and sexual abuse by her step-father, who lived with the applicant, her mother and brother. The applicant was too frightened to report the matter, but eventually her brother, who was also abused by their step-father, informed the police on 5 December 1996. The step-father was convicted in Aberdeen High Court in March 1997 of rape and lewd and libidinous practices. He was sentenced to seven years’ imprisonment in respect of his offences against the applicant, and a further three years’ in respect of those against the applicant’s brother.
The abuse has had a highly detrimental effect on the applicant. She has attempted suicide on three occasions and suffered depression and relationship problems which have led to two divorces.
On 26 February 1997 the applicant lodged an application for criminal injuries compensation with the Criminal Injuries Compensation Authority (“CICA”). On 11 April 1997 the CICA wrote to the applicant explaining that her application had been refused under paragraph 7(b) of the Criminal Injuries Compensation Scheme 1996, which expressly excludes the payment of compensation where the criminal injury was received before 1 October 1979 and the victim and assailant were living together at the time as members of the same family.
The applicant lodged a review against this decision which was refused by the CICA on 16 September 1997. She then lodged an appeal to the Criminal Injuries Compensation Appeals Panel. The appeal was refused on 12 January 1998.
